Citation Nr: 0925551	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  00-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The Veteran has PTSD due to in-service stressors that have 
been corroborated by credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  



Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304 (f)(2008).  

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements. See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
Corroboration of every detail, including the Veteran's 
personal participation is not required; rather the Veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure. 
Suozzi v. Brown, 10 Vet. App. 307 (1997). See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (holding that a Veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in 
rocket attacks while stationed in Vietnam.)

Service connection may be granted for any disease diagnosed 
after service discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (c).  

Entitlement to Service Connection for PTSD

The Veteran contends that he has PTSD as a result of 
traumatic events during his service in Vietnam in July of 
1967.  His DD-214 reflects that he served in the Republic of 
Vietnam for a period of 23 days; that he was assigned to the 
Company A 1st Battalion 8th Calvary Division; that his 
military occupational specialty (MOS) was that of a unit and 
organizational supply specialist; and that he received the 
National Defense Service Medal and Vietnam Service Medal; it 
does not indicate receipt of medals, badges, or citations 
which denote participation in combat.  

That the Veteran has a valid diagnosis of PTSD is not in 
dispute. See VA Initial PTSD Examination, October 2008.  A 
review of VA treatment and examination records shows such 
diagnosis dating from 1998 to the present.  What is in 
dispute is whether he has a verified stressor from service to 
support his diagnosis and thus to allow for a grant of 
benefits. 

The Veteran has alleged several in-service stressors, many of 
which appear to be verifiable based upon closer review of a 
corroborating "buddy statement," and a declassified "After 
Action Report" detailing enemy attacks on his unit.  In 
particular, his stressors include: (1) having to collect and 
transport bodies and body parts of soldiers to a landing zone 
in an area between An Khe and Ben Wah, Vietnam, on 
approximately July 3, 1967; (2) being exposed to mutilated 
and dead bodies while policing landing zones in Ke Valley and 
Bon Song; (3) being struck in the leg with shrapnel when a 
grenade went off (i.e., a "fragging") near his command post 
while he was on guard duty; and (4) upon receiving 
"Emergency Leave Orders" on July 9, 1967, being transported 
to the United States in a C-141 cargo aircraft, which carried 
the bodies of deceased soldiers.  He also contends that he 
was exposed to enemy gunfire, although he provided no detail 
as to dates and/or locations.  

At an October 2008 VA examination that yielded a diagnosis of 
PTSD, the Veteran described various episodes that he 
reportedly experienced and witnessed involving injury and 
death of military personnel.  He also related having 
nightmares of combat.  In light of the Veteran's own 
historical account of events, the "After Action Report" 
from July 1967, and the absence of post-military stressors, 
the examiner concluded that the Veteran's PTSD was directly 
related to combat in Vietnam.  In fact, she expressly opined 
that his PTSD was caused by, or a result of combat in 
Vietnam, and even though no stressor was specifically 
conceded, the "After Action Report" detailed combat Company 
A 1st Battalion 8th Calvary Division encountered during a time 
when he was assigned to that unit.  

Again, the Veteran's DD 214 and his service personnel record 
have been examined and fail to show on their face, either by 
description of his military specialty or his awards and 
decorations, that he engaged in combat with the enemy.  
Moreover, searches conducted by the Center for Unit Records 
Research (CURR) rendered rather dubious results.  For 
example, as to the Veteran's reported stressor of having to 
collect bodies and body parts of soldiers between An Khe and 
Ben Way (from approximately 6/26/67 to 7/1/67), CURR 
responded that Veteran's unit was at LZ Geronimo during this 
time and that the reported incident could be neither 
confirmed or denied.  CURR's response noted that although 
this type of incident may have occurred, it was not 
"researchable."  As to the Veteran's reported stressor 
being transported on a plane with soldiers' bodies, CURR was 
again unable to confirm or deny this claim.  Finally, the 
CURR report was able to confirm that most Vietnam Veterans 
performed guard duty, as the Veteran has contended he did, 
but that they were not able to document combat participation.  

In the Veteran's favor, when asked about his stressors, he 
submitted lay statements from his parents, his wife, and a 
friend, J. S, all of which corroborate his reported account 
of flying back to the United States on a plane carrying 
deceased soldiers.  His wife stated that he has suffered from 
major depression since that time.  See Wife's Statement, 
September 2000.  His parents and friend also indicated that 
he started to exhibit psychiatric symptomatology soon after 
his return from Vietnam.  

The record also contains a "buddy statement" from J. D., 
who first met the Veteran at Company headquarters Bien Hoa in 
the summer of 1967.  He corroborated the Veteran's account of 
being struck by shrapnel after a grenade exploded nearby; he 
further stated that he helped "remove some [shrapnel] 
splinters from his [the Veteran's] lower legs."  He noted 
that the Veteran was sent "forward" to an Infantry Platoon 
shortly thereafter.  See Buddy Statement, July 2005.   

To this point, the Veteran's alleged stressors, both combat 
and non-combat related, have been essentially unverified by 
CURR, but corroborated by lay statements and a buddy 
statement.  

As noted above, the Veteran's PTSD has been directly linked 
to combat related activities.  In this regard, corroboration 
of every detail, including the Veteran's personal 
participation is not required; rather the Veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure. See Suozzi, 
supra; see also Pentecost, supra.   

In this regard, the Board is in receipt of a July 5, 1967 
"After Action Report," which documents combat-related 
activities that the Veteran's unit experienced from July 1, 
1967 through July 4, 1967.  This document indicates that on 
July 1, 1967, a platoon of A Company, 1-8th Cavalry, with a 
platoon of tanks from A Company, 1-69th came under attack 
outside of Tuy An.  There were multiple U.S. and enemy 
deaths.  Attacks continued through July 4, 1967.  The 
document was written and signed by the Infantry Major on July 
5, 1967.  Again, since the Veteran's personnel records show 
that he was assigned to Company A, 1st Battalion, 8th Calvary 
Division, on July 1, 1967, the Board finds that this document 
is adequate, independent evidence of a stressful event.  
Personal exposure is thus conceded.  

Based on the evidence outlined above, the Board is therefore 
left with an evidentiary picture that shows a diagnosis of 
PTSD related to events from service, some portion of which 
are deemed verified by virtue of the After Action Report and 
by and statements from the Veteran's wife, parents, and 
friends attesting to the presence of psychiatric symptoms 
soon after service, as well as in-service exposure to 
traumatic events (i.e., grenade attack, flying back to the 
U.S. with deceased soldiers).  The Board notes that there is 
no basis in the record for questioning the accuracy or 
credibility of the lay recollections.  Again, as to the 
Veteran's contentions that he was exposed to enemy fire and 
had to transport dead bodies, the After Action Report 
indicates that the Veteran's unit came under attack during a 
time period in which his personnel records reflect he was 
attached to that unit. Therefore, combat exposure is conceded 
on this basis.  Essentially, his presence there remains 
uncontroverted.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the Veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).  In light of 
the above, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran has verified stressors 
from service to support his diagnosis.   Accordingly, the 
Board resolves reasonable doubt in the Veteran's favor and 
finds that the evidence supports a grant of entitlement to 
service connection for PTSD. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


